Citation Nr: 0213206	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  91-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial schedular and/or extraschedular 
rating in excess of 30 percent for loss of a part of the 
maxilla.

2.  Entitlement to an initial schedular and/or extraschedular 
rating in excess of 20 percent for limited motion of the 
temporomandibular articulation.

3.  Entitlement to an initial schedular and/or extraschedular 
rating in excess of 0 percent for loss of a part of the hard 
palate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2000, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for the completion 
of certain development actions.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court has further held that the Board itself 
errs when it fails to ensure compliance with the terms of its 
remand.  Id.  

In the Board's most recent remand, it was asked that the 
veteran be contacted in order to ascertain from which medical 
professionals he had received treatment for his service-
connected oral disabilities, to afford him a VA medical 
examination, and to permit the RO to readjudicate the 
veteran's claims.  Efforts with respect to the each of the 
foregoing are shown to have been undertaken by the RO, albeit 
incomplete ones.  The Board initially notes that the RO 
attempted to contact the veteran through October 2000 
correspondence in order to obtain a listing of his medical 
providers, to which the RO reports there was no response.  
However, the October 2000 correspondence is not shown to have 
mailed to the veteran's then-current address and it was not 
thereafter again mailed to him at his correct address.  As 
well, the veteran was afforded a VA medical examination in 
June 2001 and an addendum to the report of such evaluation 
was thereafter associated with the examination report.  The 
report contains the examiner's conclusion that there was 
present muscle and nerve damage in conjunction with 
disabilities in question, but the exact nature and degree of 
resulting disablement were not specified.  Lastly, despite 
the Board's specific directive that the RO was to adjudicate 
the claims in question under the rating criteria for the 
evaluation of dental and oral disorders in effect prior to 
and on February 17, 1994, such was not accomplished.  It is 
therefore concluded, based on the Board's finding that the 
foregoing represent Stegall violations, that corrective 
action is necessary prior to consideration of the merits of 
the claims presented.  

It is of note that, under recently finalized regulations, the 
Board is permitted to undertake certain development on its 
own.  See 67 Fed. Reg. 3099 (Jan. 23, 2002).  However, in 
this case the fact that there is at issue in this matter the 
veteran's entitlement to extraschedular evaluations of 
increased disability, requiring special internal review by 
the Veterans Benefits Administration, precludes the use of 
the Board's own internal development procedures.  See 
Chairman's Memorandum No. 01-02-01, paragraph 9(c) (Jan. 29, 
2002).  

In addition, further development of the issues presented is 
found to be in order, including the retrieval of records from 
the Social Security Administration; for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA) and the holding of the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found); and to secure additional medical data with which to 
evaluate the degree of pain and functional loss experienced 
by the veteran as a result of the disabilities herein at 
issue, per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It is likewise evident that the 
veteran has raised the question of his entitlement to a 
separate rating for scarring due to the disabilities at 
issue, based on disfigurement and pain, and further medical 
input and consideration thereof by the RO are deemed to be in 
order.

On the basis of the foregoing, this matter is again REMANDED 
to the RO for the completion of the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to each of the issues on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the implementing regulations, are 
fully complied with and satisfied, to 
include notifying the veteran in writing 
of what evidence, if any, will be 
obtained by the veteran and which 
evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for an initial schedular 
and/or extraschedular rating in excess of 
30 percent for loss of part of the 
maxilla, for an initial schedular and/or 
extraschedular rating in excess of 20 
percent for limitation of motion of the 
temporomandibular articulation, and for a 
schedular and/or extraschedular 
evaluation in excess of 0 percent for 
loss of a part of the hard palate.  The 
RO should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to records or opinions from 
medical professionals as to the severity 
of his dental/oral disabilities from 
February 1991 to the present and its 
impact upon his employment status, or lay 
statements from family members, co-
workers, or others as to their knowledge 
of the particular disability at issue and 
its effects on the veteran's daily 
activities, including employment.  
Evidence in support of an extraschedular 
evaluation of increased disability should 
reflect a marked interference with 
employment attributable to the 
disabilities at issue (as shown by 
statements from employers as to the 
veteran's disability and its effects on 
his job performance and time lost from 
work due to disability) or the need for 
frequent periods of hospital care.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a)  A 
detailed employment history, including 
the names and addresses of each current 
and former employer, and all self-
employment; the dates of employment; 
number of days and hours worked on a 
weekly basis; and the reasons for 
discontinuing any such employment; and 
(b) a listing of the names and addresses 
of those VA and non-VA medical 
professionals or institutions who 
evaluated and/or treated him for his 
service-connected dental/oral 
disabilities from February 1991 to the 
present.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's employer(s) for the 
purpose of verifying the dates of 
employment; his earnings, particularly 
those from 1991 to date; the difficulties 
experienced while working, and the 
reason(s) that the veteran discontinued 
working.  The RO should also obtain 
copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled from 
February 1991 to the present, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should obtain any and all 
medical and administrative records 
prepared by and/or utilized by the Social 
Security Administration in any claim(s) 
by the veteran for disability benefits.  
Once obtained, such records should be 
made a part of the veteran's claims 
folder.

5.  Thereafter, the veteran is to be 
afforded VA maxillofacial surgical 
examination and an examination by a 
neurologist, in order to determine the 
current nature and severity of his 
service-connected residuals of excision 
of a hemangioma.  The veteran's claims 
folder in its entirety, to include a copy 
of this remand, is to be furnished to 
each examiner prior to any evaluation of 
the veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic testing, inclusive 
of X-rays, magnetic resonance imaging, 
electromyogram, and nerve conduction 
testing, must also be accomplished if 
deemed warranted by either examiner.  All 
manifestations resulting from the 
excision of the veteran's hemangioma, 
including identification of all specific 
muscle and nerve involvement and the 
degree of impairment, must be fully 
detailed.  All applicable diagnoses must 
be set forth.

The surgical examiner is asked to respond 
to the following:  

(a)  Note the presence or absence of 
chronic osteomyelitis of the maxilla or 
mandible; complete loss of the mandible; 
loss of approximately one-half of the 
mandible and whether or not such loss 
entails the temporomandibular 
articulation, with severe or moderate 
displacement; malunion of the mandible 
with slight, moderate, or severe 
displacement; limitation of range of 
motion of the temporomandibular 
articulation, and the degree thereof, 
including inter-incisal motion and 
lateral excursion, in millimeters; loss 
of the ramus, the degree of any such 
loss, whether it entails the 
temporomandibular articulation, and 
whether the loss is unilateral or 
bilateral; loss of the condyloid and/or 
coronoid processes (bilateral or 
unilateral); loss of the hard palate, the 
degree of such loss, and whether the loss 
is replaceable by prosthesis; loss of 
teeth due to loss of substance of the 
mandible or maxilla and the degree of 
loss of masticatory surface; loss of 
maxilla, the degree of such loss, and 
whether the loss is replaceable by 
prosthesis; malunion or nonunion of the 
maxilla, with slight, moderate or severe 
displacement; muscle injury of the facial 
muscles with any indication of 
interference with mastication.

(b)  Note the presence or absence of 
scarring and resulting disfigurement of 
the veteran's head, face, or neck.  In 
this regard, the examiner should describe 
the size and location of any scarring or 
lesions about the affected areas and 
information should be provided as to 
whether such scarring or lesions are 
slightly, moderately or severely 
disfiguring, and whether there is a 
complete or exceptionally repugnant 
deformity of one side of the face or a 
marked or repugnant bilateral deformity 
attributable to the service-connected 
disability.   

(c)  Note whether there is present or 
absent visible or palpable tissue loss; 
gross distortion or asymmetry of one, 
two, or three or more features or paired 
sets of features (nose, chin, forehead, 
eyes (inclusive of eyelids), ears 
(auricles), cheeks, and lips); a scar 
five or more inches (13 or more 
centimeters) in length; a scar at least 
one-quarter inch (0.6 centimeters) wide 
at the widest part; surface contour of a 
scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 square centimeters); underlying soft 
tissue missing in an area exceeding six 
square inches (39 square centimeters); 
skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters); unstable (one where for any 
reason there is frequent loss of covering 
of skin over the scar), superficial (not 
associated with underlying soft tissue 
damage) scarring; and pain on examination 
of superficial scarring.

(d)  In connection with any finding of 
disfiguring scars or lesions of the head, 
face, or neck, note the presence or 
absence of tissue loss, cicatrization, 
marked discoloration, color contrast, or 
similar deformity.  

(e)  Note whether there is any limitation 
of function of any body part affected by 
any applicable scarring, and, if such a 
limitation of function is present, it 
should be described in full.

(f)  Ascertain whether any affected 
joint, including the temporomandibular 
joint, exhibits weakened movement, excess 
fatigability or incoordination 
attributable to the service-connected 
disability, and, if feasible, any 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any pain, 
weakened movement, excess fatigability or 
incoordination.

(g)  Identify whether there is 
present or absent objective signs of 
pain of any affected joint, 
including the temporomandibular 
joint, and whether such pain, if 
any, could significantly limit 
functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(h)  Offer a professional opinion, 
with supporting rationale, as to 
whether the effect of the veteran's 
service-connected residuals of 
excision of a hemangioma on his 
employment?  

The neurological examiner should:

(a)  Describe any and all 
neurological manifestations 
specifically attributable to the 
service connected residuals of 
excision of the veteran's hemangioma 
and the resulting functional losses.  

(b)  Note whether there is shown to be 
present or absent injury to any affected 
nerve as a result of the excision of the 
veteran's hemangioma, to include the 
specific cranial nerve(s) affected and 
degree of any paralysis specified in 
terms of incomplete (moderate), 
incomplete (severe), or complete; 
neuritis; or neuralgia.

If either examiner is unable to render 
any opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report for any and all needed 
action.  

7.  Lastly, the RO should then 
readjudicate the issues of the veteran's 
entitlement to initial schedular and/or 
extraschedular ratings, including staged 
ratings from February 1991, in excess of 
30 percent for loss of part the maxilla, 
in excess of 20 percent for limitation of 
motion of the temporomandibular 
articulation, and in excess of 0 percent 
for loss of part of the hard palate.  In 
addition, the RO should consider the 
veteran's entitlement to separate ratings 
for scarring and disfigurement, as well 
as muscle and/or nerve injury, or other 
impairment under 38 C.F.R. § 4.150, as 
appropriate, without violating anti-
pyramiding provisions.  The foregoing 
must be accomplished on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; 
Fenderson, supra; the criteria for the 
evaluation of dental and oral disorders 
in effect prior to and on February 17, 
1994, and prior to and on June 8, 1999; 
the criteria for the rating of skin 
disorders in effect prior to and on 
August 30, 2002; and the criteria for the 
rating of muscle injuries in effect prior 
to and on July 3, 1997.  If is determined 
that there have been frequent periods of 
hospital care or that residuals of 
excision of the veteran's hemangioma have 
resulted in a marked interference with 
employment warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 is required.  

If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including the 
pertinent provisions of the VCAA; 
Fenderson, supra; and all applicable 
rating criteria.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  This matter must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



